
	
		I
		111th CONGRESS
		1st Session
		H. R. 2073
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to permit the
		  State of West Virginia to allow the operation of certain vehicles for the
		  hauling of coal and coal by-products on Interstate Route 77 in Kanawha County,
		  West Virginia.
	
	
		1.Vehicle weight
			 limitations—Interstate SystemSection 127(a) of title 23, United States
			 Code, is amended by adding at the end the following:
			
				(13)The State of West
				Virginia may allow, by special permit, the operation of vehicles with a gross
				vehicle weight of up to 126,000 pounds, and with loads conforming to such
				single axle, tandem axle, and bridge formula limits as may be established by
				the State, for the hauling of coal and coal by-products on Interstate Route 77
				in Kanawha County, West Virginia, between Exits 85 and
				97.
				.
		
